DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al, US 2019/0228552.
 	Regarding claim 1, Lee discloses an image analysis server based on deep learning (fig. 22A; para 0152; the server stores a learning model learned using a database for a plurality of images and a plurality of emotion types and degrees), comprising: 
 	an image analysis mobile terminal (figs. 1A and 22A, element 101; para 0083 and 0223; an electronic device (e.g., a smartphone)) for photographing an image and transmitting the photographed image (fig. 22A, elements 2203 and 2205; para 0152; the electronic device captures or obtains an image and transmits the captured image to the server); and 
(figs. 1A and 22A, element 108; para 0083; a server) for receiving the photographed image (fig. 11A, elements 2205 and 2207; para 0152; the server receives the image), generating analysis result values through neural networks corresponding to multiple functions (para 0196; neural networks), incorporating priorities according to weight into probability values of the generated analysis result values (fig. 22A, element 2207; para 0147 and 0152; the server analyzes the text and image and identify the type and degree of the user's emotion corresponding to the text. For example, the server identifies the user's face from the image and, as a result of analysis of face, identify the user's emotional state. The server stores an algorithm capable of identifying the type and degree of the user's emotion from the image. For example, the server stores a learning model learned using a database for a plurality of images and a plurality of emotion types and degrees; the server manages the priority per type of emotion and select any one based on the identified priority. The server compares the first degree of emotion and the second degree of emotion to select the higher level of type of emotion), and providing result values to the image analysis mobile terminal (fig. 22A, element 2209; para 0152; the server transmits information about the type and degree of emotion to the electronic device).
 	Regarding claim 2, the image analysis server of claim 1, Lee further discloses wherein the image analysis server receives the photographed image and generates the analysis result values through an image description neural network, a facial recognition neural network and a text recognition neural network (fig. 39; para 0196).
Regarding claim 3, the image analysis server of claim 2, Lee further discloses wherein the image analysis mobile terminal displays an analysis result value having a highest priority among the analysis result values generated through the image description neural network, the facial recognition neural network and the text recognition neural network (fig. 1B, element 160; a display device and fig, 22A, elements 2209 and 2211; para 0152).
 	Regarding claim 4, the image analysis server of claim 3, Lee further disclose wherein the image analysis mobile terminal displays the analysis result values in order of higher priority in response to a received swipe command (figs.7B-7C, elements 722 and 723; para 0122-0123).
 	Regarding claim 5, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 6, this claim recites substantially the same limitations that are performed by claim 2 above, and it is rejected for the same reasons.
 	Regarding claim 7, this claim recites substantially the same limitations that are performed by claim 3 above, and it is rejected for the same reasons.
 	Regarding claim 8, this claim recites substantially the same limitations that are performed by claim 4 above, and it is rejected for the same reasons.
 	Regarding claim 9, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 10, this claim recites substantially the same limitations that are performed by claim 3 above, and it is rejected for the same reasons.
Regarding claim 11, this claim recites substantially the same limitations that are performed by claim 4 above, and it is rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN D HUYNH/Primary Examiner, Art Unit 2665